Major natural disaster in the autonomous region of Madeira (debate)
The next item is the Commission statement on the major natural disaster in the autonomous region of Madeira.
Mr President, honourable Members, the Commission is concerned and saddened by the terrible events in Madeira, especially by the high number of victims. I would like to extend my sympathy to all of the inhabitants of Madeira affected by the disaster. The Commission extends its condolences to the families of the victims, in particular.
Yesterday, my colleague, Johannes Hahn, as the competent Member of the Commission, was able to talk to the President of the Autonomous Region of Madeira, Mr Jardim, who said that the situation remains serious. However, the regional and national emergency services have it under control. It does not currently require support from the European Civil Protection Mechanism.
That said, the damage is so severe that Madeira is hoping for financial aid from the EU Solidarity Fund. The Commission is currently examining all possible means for providing EU financial aid to Madeira. Back in 2003, following the horrific fire disaster, we were able to grant solidarity aid amounting to more than EUR 48 million to Portugal. The Solidarity Fund was created in 2002 to be able to provide financial assistance at EU level to Member States affected by serious natural disasters.
However, the mobilisation of the Solidarity Fund is subject to certain criteria being met. The most important prerequisite is the submission of an application for assistance by the Portuguese Government. May I remind you that the Regulation establishing the Solidarity Fund normally only permits mobilisation of the fund for large-scale disasters where the cost of the damage exceeds a threshold of 0.6% of the gross national income of the State affected. For Portugal, this currently means that the cost of the damage must exceed EUR 958 million. However, in exceptional circumstances, and if particular criteria are met, assistance may also be granted for smaller, 'regional' disasters, particularly if one of the outermost regions, like Madeira, is affected. As the Commission does not yet have sufficient information about the extent of the damage, it is still too early to say whether these conditions will be met.
The authorities in Portugal should now carry out a swift and thorough assessment of the damage and submit an application to the Commission within ten weeks. My colleague Mr Hahn will meet with Portugal's Interior Minister, Mr Pereira, this Friday to discuss where to go from here. On 6 and 7 March, Mr Hahn will visit Madeira in order to see the damage first hand. The European Commission's Directorate-General for Regional Policy will be available to provide any support that may be required to help Portugal's authorities to prepare the application.
I would like to remind you that financial aid from our Solidarity Fund is not paid out straight away. The Fund is an instrument to help Member States deal with the financial consequences of disasters; it is not an urgent instrument. The resources for the Solidarity Fund are provided by means of an additional contribution from the Member States over and above the normal budget. It therefore requires the approval of the European Parliament, your approval in other words, and that of the Council, by means of an amendment. The whole process, from the time of the application until the aid is paid out, will take several months. However, we, the Commission, will make every effort to keep the process as short as possible.
The Structural Funds are not available for immediate emergency measures. They may be able to provide some help in connection with the long-term reconstruction. The Commission will discuss the options and possible sensible and necessary programme amendments in the short term with the administrative authorities in Portugal.
I would like to assure you that the Commission will do everything in its power to help the people and authorities of Madeira to cope with this terrible natural disaster.
on behalf of the PPE Group. - (PT) I take the floor in this Chamber today with my voice weighed down with the distress of someone who personally experienced and witnessed the tragedy that struck Madeira last Saturday. Obviously, I join in the feeling of pain and grief that has befallen the families of the 42 victims we now know have died, to whom I offer my condolences and respect for their loss.
The true extent of this disaster has yet to be revealed, given that the search and rescue teams, who have been working without interruption since Saturday in a Herculean effort which I salute, are only now beginning to reach the most isolated populations. It is feared that the number of victims could increase.
The scene is one of large-scale destruction, involving significant material damage to access routes, with roads and bridges totally destroyed, and to essential services such as water and electricity supplies. There are more than 600 displaced persons who have lost their homes and personal possessions. The economic and social impact of this catastrophe is preventing people from returning to a normal way of life. However, it is now necessary to look forwards. We also need to send a message of solidarity, hope and confidence to the people affected. Help needs to be given, and the European Union and Parliament, in particular, have a role to play here, as they are fundamental in the process of mobilising the Solidarity Fund. Whenever we are called upon to intervene, we have to do so promptly because we cannot ask the people affected to wait, especially when they need us most.
I hereby appeal to the Commission and its President, Mr Barroso, and to Johannes Hahn, Commissioner for Regional Policy, in particular. I welcome his plan to visit Madeira shortly, and ask him to take this message of hope, assistance and support for reconstruction, because now is the time to rebuild what nature has unfortunately taken from us once again. I have complete faith that we will do so because, as the anthem of Madeira has taught me, 'the people of Madeira are humble, stoical and brave. They are the people who ploughed the earth among the hard rocks; they are heroes of working in the mountain wilderness. For Madeira, they will honour their history and through their work, they will strive for and attain happiness and glory.'
on behalf of the S&D Group. - (PT) On behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I wish to express our condolences to the families of the victims, and show our solidarity with the people affected by the tragedy that struck the Autonomous Region of Madeira, in Portugal, on the 20th of this month. Torrential rain, strong winds and heavy seas rendered the centre of the tourist city of Funchal unrecognisable and left devastation and death in their wake. There has also been great damage to public and private infrastructure, as well as the natural environment and cultural heritage. Initial estimates, Commissioner, suggest that damage will exceed EUR 1 billion, so this will fall within the criteria for the Solidarity Fund. Unfortunately, there are also dozens of dead to mourn, a considerable number of injured and missing people and hundreds of homeless. The images of devastation and suffering have been shown all over the world and no one has remained indifferent. Expressions of solidarity have come from all four corners of the globe.
The European Union and European Commission must also demonstrate their active solidarity with this outermost island region by urgently mobilising the Solidarity Fund, in order to reduce the high social and economic impacts and to help restore normality to the affected area.
I conclude, Commissioner, by asking the following: this Parliament has already approved changes to the Solidarity Fund. Why are these changes not in force? Why are they not being applied?
on behalf of the GUE/NGL Group. - (PT) We began this plenary session today with a minute's silence. This minute's silence had two meanings: firstly, solidarity with the victims of the catastrophe which struck Madeira and their families, and secondly, a tribute to all the workers who have been tirelessly providing assistance to those victims.
However, a minute's silence must make us reflect and also lead us to reflect on things that go beyond our immediate concerns here. What we saw in Madeira is a phenomenon which will occur more and more often. Climate change is causing these extreme events to take place again and again, and we must find ways of responding to them. We are not able to avoid natural disasters but, at the same time, we must not simply allow them always to have such tragic effects on the lives of the people. That is why we must fight for planning and development policies which are directed at the public good. However, I wish to conclude, Mr President, with something that is more important and which has brought us all here: the European Commission, the European Parliament and the European institutions must have the capacity to provide an urgent response to emergency situations. Financial resources and the required swiftness of operation are necessary for this purpose.
(PT) The tragedy in Madeira took many lives, destroyed property and tore through the face of a Portuguese island which was proud of its beauty, which so many visitors from around the world have had the opportunity to see. I suppose no one, not even in Portugal - much less in Portugal, in fact - could have been prepared for the horror of the images that were broadcast into our homes in successive news reports, of people being washed away by the waters, houses caving in, bridges collapsing and an entire landscape being altered by the force of nature.
As can be seen from the statements being made here, despite everything, this is not simply a tragedy which occurred in a region of Portugal. It is a tragedy which violently struck part of the European Union which, in solidarity, should provide assistance without reservation. It should unreservedly help the families of the victims who have died and the people who have suddenly been left with nothing, and it should assist in the reconstruction of the built environment, by restoring to the island of Madeira what nature has stripped away. This, Mr President, is certain: the message of the anthem of Madeira has been mentioned here, but I have also drawn a lesson from the anthem of Portugal, which proclaims, 'heroes of the sea, noble people, brave nation'. These are brave people who, as they have shown on other occasions in their history, have always known how to turn things around during difficult times and how to overcome such misfortunes.
It will happen yet again and, on this occasion, doubtless with the solidarity and help of the whole European Union.
(DE) Mr President, this is certainly not a nice reason for this debate. Madeira has been hit by an unbelievable natural disaster and we extend our condolences to the families affected. The European Union must provide support in this situation. The solidarity of the whole of the European Union is required here and I can only reiterate what has already been said. I urge the Commission to mobilise the Solidarity Fund as quickly as possible so that help can be provided. I would like to ask the Council to ensure that the reform of the Solidarity Fund that Parliament adopted two years ago is finally implemented, because this will make it possible to provide assistance more quickly to the regions affected.
We also need to look to the future. In recent years, Madeira has received a lot of structural fund resources and will also continue to do so over the next few years. These resources need to be used to take preventative action so as to be able to reduce the terrible consequences of natural disasters and therefore also the suffering. This is something that, as the European Union, we need to implement in the regions and therefore also in Madeira.
(PT) The disaster on the island of Madeira requires emergency measures and calls for extraordinary financial assistance to be given to this Autonomous Region. Such assistance should be directed towards the reconstruction of the infrastructure and public amenities which have been destroyed or damaged and should also be made available to people affected by the various aspects of the tragedy, whether economic, social or in terms of the family.
Tragedies are not fair; almost always, those who have the least are those who lose the most. It is important, therefore, to identify and compensate, as far as possible, all those who have lost family members, their homes and their livelihoods. What has happened in Madeira has dramatically shown us the importance of strengthening cooperation and solidarity in the European Union as well as in the area of disaster prevention. It is important at this point to build a suitable financial framework for prevention that strengthens and makes use of mechanisms such as cohesion policy, rural development policy and regional policy, amongst others, in order to assist Member States in the implementation of measures to protect people, the environment and the economy.
Mr President, I would like to express the sorrow felt by all members of the Committee on Regional Development at the terrible loss of life in Madeira and our intention to do all we can to assist Madeira in its hour of need. Of course, the national and regional authorities are already doing their utmost to relieve the difficulties encountered by the people and especially those who have been left homeless and we urgently await their request for European assistance through the European Solidarity Fund. I am sure it will be treated with the utmost expediency by all concerned.
We ask the European Commission to mobilise all its resources and review with the Portuguese authorities how the ongoing European programmes can be adjusted to assist the region. Let me emphasise that the existing Solidarity Fund continues to have well-known limitations. Back in April 2005, the Commission adopted a proposal for the revision of the regulation, which was then adopted by the Parliament at first reading in May 2006. Despite the undeniable usefulness of a more flexible Solidarity Fund, despite the necessity of extending its ambit of operations to cover unforeseen man-made disasters and criminal acts as well as natural ones, the Council has been unable to reach a common position on the review of the fund since May 2006.
In the light of the terrible events in Madeira, we see more clearly than ever that we need a Solidarity Fund which could effectively meet the challenges and allow the Union to deliver prompt and effective assistance when Member States suffer a disaster. I would therefore call on the Spanish Presidency to relaunch the process of amending the Solidarity Fund, proving in this way that the spirit of real European solidarity remains at the heart of the European project.
(DE) Mr President, ladies and gentlemen, disasters are, of course, also a consequence of global warming. We need to endeavour to deal with these developments, which we are faced with on an increasingly frequent basis. The question therefore arises as to whether assistance should not be provided from the Globalisation Adjustment Fund, particularly to workers in Madeira, because many work places will, of course, have been destroyed, and whether we could not support the small and medium-sized enterprises in the reconstruction work. We could provide a significant amount of help to craftsmen and the services sector in particular.
I therefore ask the Commission to examine whether resources from the Globalisation Adjustment Fund could not be made available immediately.
(EL) Mr President, I, too, express my deepest regret at the biblical disaster which has hit Madeira and my undivided support for the Portuguese Government. I hope that the tragic outcome in terms of human lives lost and missing persons will not get any worse.
The planet is sending us an SOS message. Climate change, in conjunction with frantic rates of land use and industrial development, demonstrate how vulnerable the environment is. The catastrophic floods in Germany in the past and in countries in Eastern and Central Europe and the fires in Greece have still left open wounds. Disasters definitely have no national borders.
I therefore call on the European Commission to respond positively to the calls by the European Parliament for more energetic action at Community level in terms of preventing natural and man-made disasters and their impact.
I also call for immediate support for the victims in Madeira. It is very important to have an effective Community policy and special emergency funding and a bundle of measures for immediately restoring damage without bureaucratic processes.
My condolences to the victims' relatives.
(PT) The families affected by the tragedy which Madeira is undergoing deserve our profound sympathy and all our solidarity as we pay our respects to the scores of dead and injured persons and the hundreds of displaced individuals. The message of solidarity and hope for the people of the Autonomous Region of Madeira after this terrible disaster requires quick measures and simplified and extraordinary procedures to help those whose lives and property have been destroyed.
It is necessary to mobilise the Solidarity Fund, but it is also necessary to use all other funds possible via emergency measures that must quickly reach the families affected by this catastrophe so that the Autonomous Region of Madeira can quickly rebuild the entire affected area. At this time, the prime consideration is the need for swift implementation.
(EL) Mr President, the tragic floods which hit the autonomous region of Madeira remind us that natural disasters caused by climate change, a lack of planning and infrastructures and a lack of information and readiness can develop into a human tragedy, as has happened here.
I would also remind the House that, a few days ago, huge floods hit other areas of Europe, such as Bulgaria and the region of Evros in Greece, causing loss of properties.
I would also remind the House that Directive 2007/60/EC requires the Member States to carry out a preliminary flood risk assessment for each basin and corresponding coastal regions in their territory by 2011.
We have a duty to put pressure on national governments to ensure that the directive in question is taken up by the Member States. However, the European Union also has a duty - and I do not believe that anyone will disagree - to develop even more intensive action in the field of natural disaster prevention, in the field of the protection, in the final analysis, of human life.
(ES) Mr President, sometimes it is due to fires, sometimes it is due to droughts and sometimes it is due to devastating floods such as this, but the south of the Union has become the most obvious and also the most unfortunate demonstration of the terrible consequences of climate change. If we had a European observatory, it would clearly show that this is the case, which is why combating climate change is so important.
It is, however, also important that we now urgently provide assistance to Madeira in this tragedy, and the Commission is urged to act without delay, with the greatest of urgency.
These are the occasions when the Union has to show that it is effective, that it is supportive and that it is close to its citizens, especially those who need it most.
I, along with the Spanish Members from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, will support this resolution to help our dear neighbour Portugal, and Madeira. We urge the Commission to get alongside the Portuguese Government without delay, unreservedly and without skimping on resources, in order to alleviate the disastrous consequences of this tragedy as far as possible.
Mr President, ever since I was a kid, my favourite cake was madeira cake and when I discovered there was a lovely island called Madeira, I have had an affinity with it ever since. So when I heard of the devastation last Saturday, my heart went out to the people there, particularly my friend, Nuno Teixeira, and the other Portuguese colleagues, because in my own area, we ourselves suffered from flooding just prior to Christmas.
I was very pleased to hear both the words and the tone of the Commissioner in extending the hand of friendship to the people of Madeira at this terrible time for them, probably to be known from now on as Black Saturday.
But, in the broader sphere, I think that we need to look at the criteria for triggering the Solidarity Fund. Basing it on 6.6% of GDP and EUR 985 million is too high because many of these tragedies are very local, although they can be very devastating.
We need to look at that. However, in the short term, we will do what we can for Madeira and I welcome the Commissioner's statement to that effect.
(SK) On behalf of the Europe of Freedom and Democracy Group, I would like to express solidarity with the inhabitants of Madeira and to express the firm belief that European aid for those affected will come more quickly in this case than it did for Haiti. I would like to believe that both the European Commission and the Portuguese Government will respond more effectively to the natural disaster in Madeira than in previous instances.
I would also like to support my fellow Members who are demanding improvements in the mechanism for providing EU aid in cases of natural disasters so that the aid can be provided effectively and rapidly.
(PT) I would also like to offer a message of support to the families and friends of the victims of the tragic events of Saturday on the island of Madeira.
As an Azorean, a Portuguese and a European, I must appeal to Parliament and to the Union for a demonstration of active solidarity with the Autonomous Region of Madeira and its people.
It is in the regions that the presence of the EU needs to make itself felt and it is precisely at such times, when solidarity is more necessary than ever, that it is most important that it makes itself felt.
(DE) Mr President, firstly, allow me to express my heartfelt sympathy for the victims and the families affected. In Austria, we have a simple saying: he who provides help quickly provides twice as much help. That should not be an issue. We need to quickly find the funds from which to make the resources available and get help to those affected without delay. Analyses will also be necessary.
As someone who lives in a mountainous region, I understand very well what happened here. Similar mistakes were made here to those made in our country. We carried out alignment work and hydraulic engineering work without taking nature into account, and out of small streams and channels, great rivers came. I watched these events, which were also the order of the day in Austria two or three years ago, with horror, in other words, with heartfelt sympathy and understanding. Immediately after the clean-up, after the damage limitation, we need to work together to rectify these mistakes. We offer our help in doing this. We received international help when we suffered our major avalanche disaster in Galtür. International help was needed to enable us to evacuate a whole village and to rescue the people and fly them out. This is an appropriate time to send out a positive signal and to show international European solidarity, and I for one am prepared to do what I can to help in this regard.
(PT) I also wish to express my solidarity with the pain of the people of Madeira and implore the European institutions, particularly the Commission, to release all the available resources and do everything within their power to provide this assistance. I would also like to emphasise that when misfortunes of this type occur, it is much more difficult to address their consequences if they occur in poor countries and poor regions. In the case of Madeira, however, we must also take account of the fact that the economic base of Madeira has been affected due its dependence on tourism, so it has suffered a double blow. Its natural beauty, access routes and quality of life have been completely destroyed. Therefore, the situation really is different when we have problems of this severity in poor countries and poor regions, especially in mountainous and tourist regions, as in the case of Madeira.
It is therefore absolutely essential that there is no more waiting for all the adjustments to the Solidarity Fund that have been requested and proposed, and which have been brought up again here. They must enter into operation immediately because, given climate change, these events will unfortunately occur again and again, particularly in the poorest regions of Europe, as they are the ones that experience torrential rain and extreme drought during the summer.
Member of the Commission. (DE) Mr President, honourable Members, I would like to thank you for the opportunity to speak to you here in Parliament about the floods in Madeira.
You have made an impressive appeal to the Commission to assist Madeira in its current situation and to show a sign of European solidarity. The Commission is prepared to do that. Precisely how it can do that will need to be worked out in the next few days and weeks in close cooperation with the Portuguese authorities. We must, and will, observe the rules of the Fund. Where they provide some leeway, the Commission will use that for the benefit of Madeira. First of all, the damage needs to be assessed and then an application for assistance has to be drawn up and submitted. That is the order in which things need to be done. The Directorate-General for Regional Policy and my colleague, Commissioner Hahn, will provide advice and support in this regard.
Mrs Estrela called for the further development of the key directive and the rules of the Fund. More than four years ago, the Commission presented a proposal in this regard, which Parliament supported. It is currently still with the Council. However, by way of qualification, I would like to say that the proposals that we made at that time would not provide any better opportunities for assistance in this particular case. It is right that prevention must remain an area of focus for our policy. Cohesion policy is therefore precisely the right instrument to use.
I would like to assure you once again that the Commission will do everything in its power to help the people and the administration in Madeira to cope with this terrible event.
The debate is closed.
The vote will take place during the March I part session.
Written statements (Rule 149)
in writing. - (PT) I wish to express my profound sadness and offer my deepest sympathy to the families of the victims of the natural disaster which has struck Madeira.
I wish to express my solidarity with all the people of Madeira, its institutions and regional government. I am calling for the solidarity of the institutions of the European Union in terms of the swift and flexible application of the Solidarity Fund, especially in assigning the maximum possible amount of funding, bearing in mind Madeira's special status as an island and an outermost region of the EU.
I call on the European Commission to apply the Structural Funds - the European Regional Development Fund, the European Social Fund and the Cohesion Fund - on the basis of swift and simplified procedures.
I also appeal to the goodwill of the European Commission to negotiate the reallocation of the Structural Fund resources with the competent authorities on the basis of the Community framework, taking this disaster into account.
in writing. - (PT) I would like to express my profound sympathy and solidarity with the people of Madeira, their institutions and the regional government in view of the tragedy of force majeure which occurred on 20 February in the Autonomous Region of Madeira and which caused several dozen deaths, disappearances, displaced persons, injuries and huge material damage. This situation requires rapid and effective measures of solidarity from the EU. Hence, it requires the greatest possible promptness of all those involved in the allocation of the Solidarity Fund, so that it can be mobilised without delay. It is also crucial that the various funds of the European Union be mobilised in a flexible manner, through advance payments, simplified procedures and a higher rate of cofinancing in order to meet the needs of the Autonomous Region of Madeira. We advocate that the Solidarity Fund should be revised in the manner that has already been requested by Parliament. This fund must function as an emergency fund in which lead times are much reduced and the sums made available are increased.
I would like to offer my condolences to the families of those who have died as a result of the floods and landslides caused by heavy rain on Madeira. Nature cannot be cheated, and since we cannot prevent natural disasters, we should do everything to prevent their destructive effects and come to the assistance of their victims. In the face of natural disasters and other crisis situations, the European Union should be able to react rapidly and efficiently by using appropriate resources. In relation to this, as I have already stressed in amendments submitted relating to the draft report of Mr Danjean on the implementation of the European Security Strategy and the Common Security and Defence Policy, it is essential to ensure the efficient functioning of instruments for reacting to crisis situations by good organisation of command centres, appropriate to the needs of action taken as part of the first and second pillars. Good planning and efficient management of these centres will allow successful action to be taken on the territories of European Union Member States and of other states which need help.
In particular, better coordination of rescue, police, military and fire-fighting forces is needed in the EU. Use of specially trained units, like the Polish Search and Rescue Group of the National Fire Service, which holds UN certification, should be taken into account.